EXHIBIT 10.8

Description of Non-Employee Director Compensation Program

Regional Management Corp. (the “Company”) maintains a non-employee director
compensation program pursuant to which:

 

  •   each non-employee director receives an annual cash retainer of $30,000
payable in quarterly installments ($50,000 in the case of the chairman or lead
independent director of the Board of Directors);

 

  •   each member of the Audit Committee, Compensation Committee, and Corporate
Governance and Nominating Committee receives an additional annual cash retainer
of $10,000 payable in quarterly installments ($20,000 in the case of the
chairman of each committee);

 

  •   each member of the Audit Committee, Compensation Committee, and Corporate
Governance and Nominating Committee receives a $1,500 meeting fee for each
committee meeting attended;

 

  •   each non-employee director receives an annual equity-based award with a
value equal to $90,000 ($110,000 in the case of the chairman or lead independent
director of the Board of Directors); and

 

  •   each member of the Audit Committee, Compensation Committee, and Corporate
Governance and Nominating Committee receives an additional annual equity-based
award with a value equal to $10,000 ($20,000 in the case of the chairman of each
committee).

The equity-based awards are granted on the fifth business day following the date
of the annual stockholders’ meeting at which directors are elected. The value of
each director’s equity-based award is split evenly between nonqualified stock
options and restricted stock. The number of shares subject to the nonqualified
stock option award is determined by dividing the value of the award by the fair
value per share of common stock on the grant date calculated using the
Black-Scholes valuation model. The number of shares subject to the restricted
stock award is determined by dividing the value of the award by the closing
price per share of common stock on the grant date.

The nonqualified stock options are fully vested on the grant date and expire ten
years following the grant date. The restricted stock award vests and becomes
non-forfeitable as to 100% of the underlying shares on the earlier of the first
anniversary of the grant date or the date of the next annual stockholders’
meeting, subject to the director’s continued service from the grant date until
the vesting date, or upon the earlier occurrence of the director’s termination
of service as a director by reason of death or disability or upon a change in
control of the Company. In the event of the director’s termination of service
for any other reason, the director forfeits the restricted stock award
immediately. Each equity-based award is subject to the terms and conditions of
the Regional Management Corp. 2015 Long-Term Incentive Plan, a nonqualified
stock option agreement, and a restricted stock award agreement, the forms of
which were previously approved by the Compensation Committee and the Board of
Directors and filed with the Securities and Exchange Commission.